                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

 TOREY C. SMITH                                                                   PLAINTIFF


 vs.                                          CIVIL ACTION No. 3:19-CV-407-HTW-LRA


 UNITED STATES MARSHALS
 SERVICE, UNITED STATES OF AMERICA,
 PRESIDENT DONALD TRUMP and
 CLINTON POLICE DEPARTMENT                                                     DEFENDANTS


               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       BEFORE THIS COURT is the Report and Recommendation of the United States

Magistrate Judge Linda R. Anderson [doc. no. 8]. Plaintiff, Torey C. Smith, pro se, appeared

before the Magistrate Judge for a hearing on his Application to Proceed In Forma Pauperis.

       During that hearing, Smith asked the Court to dismiss President Donald Trump and the

Clinton Police Department from this lawsuit. The Magistrate Judge recommends that these two

defendants be dismissed from this lawsuit without prejudice, since none of the Defendants in this

case has been served with process.

       Plaintiff was notified of his right to file written objections to this report and

recommendation within fourteen days. Well over fourteen days has passed since Plaintiff was

mailed a copy of the minutes with the judge’s recommendation, and no objections have been filed.

       This Court concludes that the findings in the Report and Recommendation [doc. no. 8]

should be and are hereby adopted as this Court’s own.      Accordingly, this court dismisses the

Defendants President Donald Trump and the Clinton Police Department without prejudice, as



                                               1
consistent with the Plaintiff’s express wishes. The United States Marshal Service and the United

states of America remain Defendants in this cause.

       SO ORDERED AND ADJUDGED, this the 7th day of January, 2019.

                                            s/ HENRY T. WINGATE
                                            UNITED STATES DISTRICT COURT JUDGE




                                               2
